FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                        Nos. 1D18-3582
                             1D18-3789
                 _____________________________

THOMAS NEIGHBORS, Father,

    Appellant,

    v.

KIMBERLY NEIGHBORS, Mother,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Charles A. Francis and J. Lee Marsh, Judges.

                        October 24, 2019


PER CURIAM.

    Appellant challenges both the trial court’s order enforcing the
parties’ marital settlement agreement and the trial court’s order
granting appellee attorney’s fees. We agree with appellant’s
argument that several of the trial court’s factual findings were
unsupported by competent, substantial evidence and reverse
accordingly.

     The parties were formerly married with two minor children
and, as part of their divorce in 2015, entered into a marital
settlement agreement (MSA) that governs the relationship
between the parties. The MSA unequivocally states that all
medical expenses for the minor children not covered by appellant’s
insurance are to be split between the parties equally, but if either
party utilizes a “non-approved provider” for medical care with
respect to one of the parties’ minor children, then that party is
solely responsible for any resulting expenses unless the other
party has provided written consent for the treatment.

     The parties’ daughter suffered from a serious medical malady
and, almost immediately after the divorce, appellee chose to take
her to the Sponaugle clinic, a medical provider that explicitly
informed appellee it was a non-participating provider. The parties’
daughter recovered after receiving treatment at the Sponaugle
clinic for an extended period of time and accumulated a bill of over
$60,000. Appellee’s family paid the bill up front but did recover
some of the expenses from appellant’s insurance company after the
treatment was completed.

    Appellee filed an action seeking to enforce the MSA and
recover half of the Sponaugle expenses from appellant. The trial
court ruled in appellee’s favor and found that the Sponaugle clinic
was not a “non-approved provider” because appellant’s insurance
company reimbursed some of the expenses and, even if the
Sponaugle clinic was not an approved provider, appellant
consented to the daughter’s treatment there.

     We review a trial court’s factual findings to determine if they
are supported by competent, substantial evidence. See Blossman
v. Blossman, 92 So. 3d 878, 878 (Fla. 1st DCA 2012).

     Here, neither of the trial court’s findings is supported by any
evidence in the record. In the health insurance field, insurance
providers and HMOs routinely cover certain costs insured persons
accrue from “non-network providers” after the treatment has been
completed and the insured has fronted the cost for the treatment.
There was no evidence that appellant’s health insurance treated
the Sponaugle as an approved provider. Nor was there any
evidence that appellant consented in writing to his daughter’s
treatment at the Sponaugle clinic as required by the terms of the
MSA.

     Accordingly, the trial court erred in ordering appellant to pay
half of the Sponaugle medical expenses.


                                 2
      As a direct result of our decision, we are also required to
reverse the trial court’s order awarding appellee attorney’s fees.
The MSA contains a provision that entitles the prevailing party in
any dispute to reasonable attorney’s fees and costs. Since appellee
is no longer the prevailing party, she is not entitled to an award of
fees.

     The trial court’s orders are therefore REVERSED and the case
is REMANDED for further proceedings consistent with this opinion.

KELSEY, WINOKUR, and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Christi Gray of Gray Law, Tallahassee, for Appellant.

Jennifer L. Sweeting and Jerry L. Rumph, Jr. of Sweeting &
Rumph, P.A., and Richard K. Vann, Jr. of Langley & Bromberg
LLC, Birmingham, Alabama, for Appellee.




                                 3